NUMBER 13-19-00546-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


  IN RE BELINDA DE LA FUENTE LONGORIA AND ROSS LONGORIA


                        On Petition for Writ of Mandamus.


                                         ORDER

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Per Curiam Order

       Relators Belinda De La Fuente Longoria and Ross Longoria filed a petition for writ

of mandamus in the above cause on October 22, 2019. Through this original proceeding,

relators seek to compel the trial court to vacate various orders signed by a visiting judge.

The Court requests that the real party in interest, Rosalinda Saenz, or any others whose

interest would be directly affected by the relief sought, including but not limited to Bianca

Apusen Villarreal d/b/a Trouble Title, file a response to the petition for writ of mandamus
on or before the expiration of ten days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                      PER CURIAM

Delivered and filed the
28th day of October, 2019.




                                           2